Order
Per Curiam,
And now, to wit, April 27, 1955, a majority of the Court being of opinion that the controversy between the parties must be settled by the arbitration provisions in Sections 28 and 29 of the Agreement between the Philadelphia Marine Trade Association and the International Longshoremen’s Association for the Port of Philadelphia and Vicinity entered into the 12th day of March, 1954, the orders of the court below of March 23rd and March 25th, 1955, are affirmed; opinions to be filed later. Costs to abide the event.
Opinion by
Mr. Chibe Justice Horace Stern,
June 27, 1955:
Shortly after the argument on this appeal and because of the urgent need for a prompt decision we entered an order affirming the grant and the continuance of a preliminary injunction by the court below. This opinion is written in support of the decision thus rendered.
Philadelphia. Marine Trade Association is a nonprofit corporation comprising in its membership steamship lines, steamship agents, stevedoring companies, tugboat and barge companies, marine terminal operators, warehouses and companies rendering other services in and to the marine industry in and about, the Port of Philadelphia. On March 12, 1954, as collective *329bargaining agent for those of its members who employ longshoremen, it entered into an agreement with the ■International Longshoremen’s Association for the Port of Philadelphia and Vicinity and its affiliated Locals 1290, 1291, 1332, 1566 and 1694, as collective bargaining agent for deep-sea longshoremen in the Port of Philadelphia. The agreement, which was to be in effect until September 30, 1955, contained various provisions in regard to the loading and unloading of oceangoing ships in the Port of Philadelphia and vicinity. One of its obvious purposes was to prevent work stoppages, a joint sub-committee of the parties being established to make recommendations for that purpose.
In February, 1955, the National Sugar Refining Company, which is a member of the Philadelphia Marine Trade Association and owns and operates a pier on the Delaware Eiver where ocean-going vessels berth for the purpose of discharging raw sugar to be refined at its refinery, contemplated putting into operation at its pier certain improved unloading facilities known as a monorail system. This innovation apparently involved the displacement of a number of longshoremen engaged in the handling of the cargoes of sugar, but Local 1291 did not concede that such a result necessarily followed. The question of the number of men to be employed at the pier upon the installation of the new system thus became a matter of controversy between the Trade Association and the Union.
The collective bargaining agreement between the parties provided (Paragraph 11(d)) as follows: “Nothing herein contained shall be construed as warranting a demand on the part of the union to change established methods of operation or to change the number of men heretofore employed in gangs, providing that a committee of three representatives of the union and' three representatives of the employers shall immedi*330ately following the execution of this agreement hold meetings for the purpose of reaching an agreement upon the number of men on certain commodities where disputes regarding the number of men may exist. In the event that technological advancements in machinery or methods in the future are introduced by the employers, the number of men thenceforth to be employed for handling the particular commodities shall be the subject of negotiation between the sub-committee [sic] herein created
Pursuant to this provision each of the parties designated three representatives to act on such a committee, but, after holding several meetings, the committee was unable to reach an agreement and the question then naturally arose as to what was to be done in view of the impasse.
Paragraph 28 of the agreement provided as follows: “All disputes and grievances of any kind or nature whatsoever arising under the terms or conditions of this agreement, and all questions involving the interpretation of this agreement, shall be referred to a Grievance Committee which shall consist of two members selected by the employer and two members selected by the Union. Should the Grievance Committee be unable to resolve the issue submitted, they shall immediately refer the matter to the Rev. Dennis J. Comey, S. J., as Impartial Arbitrator. The Impartial Arbitrator shall have unlimited authority in resolving any issues submitted to him, and shall likewise have unlimited authority to establish his own rules of procedure provided that he shall have no authority to change any of the terms or conditions of this agreement. Should it become necessary at any time during the effective period of this agreement to select a successor to the Impartial Arbitrator herein named, he shall be selected by agreement of the parties hereto and any *331such successor shall have all of the powers and authority granted to the Impartial Arbitrator named herein.”
Paragraph 29 provided: “No Steamship Company or Contracting Stevedore and no official, District Council or Local of the International Longshoremen’s Association shall make any change in this agreement nor render any interpretation of any provision thereof which shall be binding on any of the parties hereto. A difference of opinion regarding the meaning of any provisions of this agreement, which cannot be amicably adjusted between the parties, shall be determined only by an Arbitration Committee appointed in accordance with Clause 28.”
A definite proposal was made by the Trade Association for the settlement of the controversy but the Union rejected it. The Trade Association then called upon the Union to join in the submission of the matter to arbitration in accordance with the provisions of Paragraph 28, but the Union took the position that Paragraph 11(d) was not subject to the arbitration procedure prescribed by Paragraph 28 and refused to appoint representatives to serve on a Grievance Committee as therein provided. The Sugar Refining Company put the new operation into effect, reducing the number of men employed from some 160 to 108, whereupon the longshoremen refused to work at the pier unless as many of them were employed as before the new system was installed. The present action was then instituted by the Trade Association, the Sugar Refining Company and Dugan & McNamara, Inc., the last named being the contractor which furnishes all stevedoring services to the Sugar Refining Company at its pier and is the employer of the longshoremen here involved. The defendants named in the action were the Local Union No. 1291, certain of its officers and officials, and the 160 longshoremen employed by Dugan & McNamara, *332Inc. who had stopped work. Plaintiffs prayed for an injunction restraining the Union from violating the collective bargaining agreement, from failing and refusing to participate in the arbitration procedures prescribed by the agreement, from committing any action in violation of the no work-stoppage agreement, and from refusing to supply longshoremen to Dugan & McNamara, Inc. for stevedoring services at the pier. As a result of the work stoppage Dugan & McNamara, Inc. was prevented from fulfilling its contract with the Sugar Refining Company, all unloading of sugar cargoes ceased, and great numbers of the Company’s employes were thrown out of employment. The court, on affidavits, issued a preliminary injunction as prayed for, and subsequently, after a hearing, continued the injunction until final hearing. From that order defendants filed the present appeal.
The Labor Anti-Injunction Act of June 2, 1937, P. L. 1198, §4, as amended by the Act of June 9, 1939, P. L. 302, provides that it should not apply in any case involving a labor dispute which was in disregard, breach or violation of, or which tended to procure the disregard, breach or violation of, a valid subsisting labor agreement, arrived at between an employer and the representatives designated or selected by the employes for the purpose of collective bargaining.
Defendants present several questions for determination, one of which challenges the jurisdiction of the court below on the ground that plaintiffs’ complaints are cognizable only in a Federal and not a State court. This contention is specifically answered by the decision of this court in General Building Contractors’ Association v. Local Union No. 542, 370 Pa. 73, 87 A. 2d 250 (cited with approval in Garner v. Teamsters, Chauffeurs and Helpers, Local Union No. 776, 373 Pa. 19, 25, 94 A. 2d 893, 897). In that case we upheld the *333granting of an injunction which enjoined the violation of a collective bargaining agreement by a labor union. It was there argued that Congress, by enactment of the Labor-Management Relations Act of 1947, had taken from the State courts the jurisdiction to issue such an injunction, but we held that neither that Act nor any other Federal legislation deprived the State courts of their inherent equity powers for the enforcement of contracts. We pointed out that- Section 301 of the Labor-Management Relations Act, giving jurisdiction to District Courts of the United States of suits for violation of contracts between an employer and a labor organization representing employes in an industry affecting commerce, did not indicate that such jurisdiction was to be exclusive; moreover, it applied only to suits for the recovery of damages, not for injunctive relief, the right to grant which had been denied to such courts by the Norris-LaGuardia Act of 1932. We said (p. 82, A. 2d 255) : “There does not exist any repugnance or conflict, direct or indirect, between the exercise of jurisdiction by a court of equity as in the instant case and the Labor Management Relations Act and the Norris-LaGuardia Act. There are no statutes which would curtail the exercise of jurisdiction by the Court in the circumstances here presented. Prevention of violation of obligations contained in a contract by injunctive relief is a power traditionally exercised by courts of this Commonwealth. Congress has not acted upon the specific subject matter at issue. Enforcement of contracts may be required according to the usual processes of the law.”
That State courts retain the jurisdiction they have always had to enforce contracts notwithstanding Section 301 of the Labor-Management Relations Act has been held in several Federal cases: Castle & Cooke Terminals, Ltd. v. Local 137 of International Longshore*334men’s and Warehousemen’s Union, 110 F. Supp. 247; Associated Telephone Co., Ltd. v. Communication Workers of America, C. I. O., 114 F. Supp. 334. In regard to that Act it was pointed out in Alcoa Steamship Company, Inc. v. McMahon, 81 F. Supp. 541, 543, that the Senate Bill made violation of a collective bargaining agreement an unfair labor practice subject to injunction as such, but this provision was deleted before final passage, while the House Bill specifically provided that the Norris-LaGuardia Act should be inapplicable to suits for breach of collective bargaining agreements brought in the Federal courts, but that provision too was deleted before final adoption of the measure. In fact the Congressional conference committee report on the Labor-Management Relations Act, in referring to the deletion in the Senate bill above mentioned, stated that “Once parties have made a collective bargaining contract the enforcement of that contract should be left to the usual processes of the law and not to the National Labor Relations Board.” It may be added that the day after the present action was instituted defendants removed the proceedings to the United States District Court for the Eastern District of Pennsylvania but that court promptly remanded the proceedings to the State court upon the ground that the Federal court had no jurisdiction. Defendants, now seeking further grounds for ousting the jurisdiction of the State court, claim that the case involves a matter of unfair labor practices and also a jurisdictional dispute between rival labor unions, but the present record furnishes no support whatever for either of those contentions.
This brings us to the principal question in the case, namely, whether the controversy between the parties as to the number of men to be employed in connection with the operation of the monorail system is a matter *335referable to arbitration under Paragraph 28 of the collective bargaining agreement. Both parties admit that under Paragraph 11(d) the number of men to be employed in view of the adoption of the new technological advancement in machinery or method was a subject for negotiation by the committee provided for in the agreement, and such negotiations were in fact entered upon, but, notwithstanding protracted discussions, no agreement could be reached. Of course no governmental authority, whether executive or judicial, has the power to compel negotiators to come to an agreement. Was the problem then to remain unsolvable? Obviously not, for in such situations recourse must ultimately be had to some tribunal having the power to decide the issue, either a court or a body selected by the parties themselves. In the present case the collective bargaining agreement established such a tribunal, for Paragraph 28 provided that all disputes and grievances of <my hind or nature whatsoever arising under the agreement should be referred to a Grievance Committee, and, if that body should prove unable to resolve the issue submitted, they should immediately refer the matter to an Impartial Arbitrator therein named. Nothing could be clearer, therefore, than that, negotiations having failed under Paragraph 11(d), the dispute had to be referred to the arbitration machinery set up in Paragraph 28. Defendants point to cases such as Henry v. Lehigh Valley Coal Co., 215 Pa. 448, 64 A. 635, and B. Fernandez and Hnos., S. en C. v. Rickert Rice Mills, Inc., 119 F. 2d 809, holding in effect that where there are two clauses in an agreement, one providing for a special tribunal to settle a special subject or dispute, and the other a general clause providing that any differences between the parties should be referred to arbitration, the latter clause cannot be held to cover the special subject provided for in the former clause for *336which, a different and special tribunal was provided. What defendants overlook, however, is that the tribunals there set up were each to be independent and final, whereas here the arbitration procedure was to come into operation only after the deliberations of the negotiating committee proved ineffective and failed to settle the controversy. Moreover, we are of opinion that the provision in the agreement requiring arbitration under the circumstances here present is so clear that the question as to whether the dispute between the parties is subject to such arbitration does not itself constitute an arbitrable issue. The construction of a contract to determine what questions the parties have agreed therein to submit to arbitration is one, not for the arbitrators themselves, but for the. court to decide, and the court will not readily infer that it was intended to empower the arbitrators to determine the extent of their own jurisdiction: International Association of Machinists v. Cutler-Hammer, Inc., 67 N.Y.S. 317 (affirmed 297 N.Y. 519, 74 N.E. 2d 161); B. Fernandez & Hnos., S. en C. v. Rickert Rice Mills, Inc., 119 F. 2d 809, 814, 815.
Defendants complain that the court refused to admit evidence designed to show that plaintiffs had violated the agreement on former occasions, but such evidence would clearly have been irrelevant in view of the fact that the agreement admittedly had continued in full force and effect down to the time of the occurrences giving rise to the present litigation. Defendants contend that relief should not have been granted to plaintiffs because only one of them, Dugan & McNamara, Inc., was the employer of the longshoremen, but Philadelphia Marine Trade Association was a party to the collective bargaining agreement and is asserting its rights thereunder, and, while the National Sugar Refining Company was neither such a party nor an *337employer, it suffered great damage by reason of tbe work stoppage and was at least a party in interest.
Finally, defendants question the power of tbe court to enjoin tbe Union from refusing to supply longshoremen to Dugan & McNamara, Inc. for stevedoring services at tbe sugar refining company’s pier. Since tbe whole purpose of tbe collective bargaining agreement was to prevent a work stoppage a refusal by tbe Union to furnish its members for such services, thereby promoting such a stoppage, was certainly a violation of an obligation inferable from tbe whole tenor of tbe agreement.
For tbe reasons stated we were of opinion that tbe orders of tbe court below should be affirmed and accordingly we entered our order so bolding.